04/03/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0260



                                  No. DA 19-0260

CITY OF BILLINGS,

              Plaintiff and Appellee,

      v.

JENNIFER MICHELLE NORRIS-OSTERMILLER,

              Defendant and Appellant.


                                        ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 9, 2020, within which to prepare, serve, and file the State’s

response.




MPD


                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                April 3 2020